Exhibit 10.1

 

Merchant Receivables Purchase and Security Agreement

 

THIS RECEIVABLES PURCHASE AND SECURITY AGREEMENT

 

(the “Agreement”) is made effective as of:

December __, 2020

BY AND BETWEEN:

 

CHANGE CAPITAL HOLDINGS I, LLC

(a Delaware limited liability company)

600 Madison Ave., Suite 1802, New York, NY 10022

(“Company”)

 

- and -

 

RECRUITER.COM GROUP, INC.

(a Delaware corporation)

-and-

RECRUITER.COM, INC.

(a Delaware corporation)

-and-

RECRUITER.COM RECRUITING SOLUTIONS LLC

(a Delaware limited liability company)

-and-

VOCAWORKS, INC.

(a New Jersey corporation)

All Located at: 123 Farmington Ave., Bristol, CT 06010

and its affiliated companies, guarantors, subsidiaries, successors and assigns

(jointly and severally, “Merchant”)

 

WHEREAS, Merchant wishes to sell, assign and transfer, without recourse (except
to the extent provided herein), and Company wishes to purchase, for the purchase
price set out below (“Purchase Price”), Merchant’s entire right, title and
interest in a percentage specified herein of each of Merchant’s future
receivables (“Future Receivables”) owed to Merchant until the amount specified
below, which amount includes fees due at signing as set forth in Appendix A –
Fee Schedule attached hereto (“Specified Amount”) has been paid to the Company
(“Purchased Receivables”) at the draw rate (“Draw Rate”) specified below:

 

Purchase Price:  $225,000.00  Specified Amount:  $283,500.36  Weekly Draw Rate: 
$5,451.93  Estimated Draw Duration:   52 Weeks  Draw Frequency:    Weekly 

 

1

 

 

NOW THEREFORE, Company and Merchant agree as follows:

 

1. Transaction

 

1.1 To the extent the Purchased Receivables or Future Receivables include credit
card, cash or other accounts receivable, the purchase and sale of the Purchased
Receivables pursuant hereto shall constitute a sale of accounts as such term is
used in Article 9 of the Uniform Commercial Code (“UCC”), which sales are
absolute and irrevocable, and provide the Company with the full benefits of
ownership of Purchased Receivables. Merchant has no right to repurchase or
resell the Purchased Receivables.

 

1.2 In connection with the foregoing purchase and sale, Merchant hereby
irrevocably authorizes the Company to file one (1) or more financing or
continuation statements, or amendments thereto, without the signature of the
Merchant where permitted by law, as may be necessary or appropriate to perfect
and maintain the perfection of the Company’s ownership interest in the Purchased
Receivables.

 

1.3 Merchant and Guarantor understand and acknowledge that this Agreement
constitutes a purchase of Merchant’s receivables and is not a loan agreement.
Merchant and Guarantor further agree that neither this Agreement nor the
transaction set forth in the Agreement is intended to be or shall be deemed a
loan or loan agreement. Merchant and Guarantor further agree that Merchant and
Guarantor will not assert, in any lawsuit or other proceeding that this
Agreement or the transaction set forth in the Agreement is a loan, and Merchant
and Guarantor agree to indemnify and hold the Company harmless from all
expenses, damages, costs or fees resulting from any such assertion by Merchant
and/or Guarantor.

 

1.5 Merchant acknowledges receipt of and agrees to the Fee Schedule included as
Appendix A to this Agreement, and specifically agrees that the fees due at
signing shall be due, payable and earned by the Company at signing as part of
the consideration for the transaction set forth herein. Merchant agrees to be
liable for and pay all contingent fees set forth in the Fee Schedule in the
event the applicable contingency is met. 

 

2. Security Interest in Purchased Receivables

 

2.1 In the event that this Agreement does not constitute a valid sale,
assignment, transfer and conveyance of all right, title and interest of Merchant
in the Purchased Receivables, despite the intent of the parties hereto, the
Merchant hereby grants a “security interest” (as defined in the UCC) in the
Purchased Receivables, effective as of the date of this Agreement, and the
parties agree that this Agreement shall constitute a security agreement under
the UCC. Merchant hereby irrevocably authorizes the Company to file one or more
financing or continuation statements, and amendments thereto, without the
signature of Merchant where permitted by law, as may be appropriate or necessary
to perfect and maintain the perfection of Company’s security interest in the
Purchased Receivables.

 

2

 

 

3. Processing

 

3.1 Merchant authorizes the Company and/or its affiliates, agents, or servicers
to initiate electronic debit or credit entries through the ACH system to
Merchant’s Account or any other depository account maintained by Merchant
wherever located to satisfy Merchant’s obligations to convey a portion of the
Purchased Receivables under this Agreement. Merchant may only terminate this
authorization by giving the Company thirty (30) days advance written notice of
termination. Company will collect the Purchased Receivables and any other fees
or charges associated therewith by ACH entries to Merchant’s Account unless
Company advises Merchant in writing that it is obtaining the Purchased
Receivables directly from Merchant’s credit card processor as set forth below.

 

3.2 Merchant also authorizes its credit card processor(s) to deposit the
Purchased Receivables directly into the Company’s account in accordance with
this Agreement, as designated by the Company. Such authorization shall be
irrevocable, absolute and unconditional. Merchant acknowledges and agrees that
its credit card processor(s) may provide the Company with certain of Merchant’s
financial information as permitted by law and the Processor Agreement. Merchant
agrees that its credit card processor(s) may charge and collect its processing
fees and the Specified Percentage on a daily discounted basis.

 

4. Due Diligence

 

4.1 Merchant authorizes the Company to conduct background, onsite and financial
examinations of Merchant, which may include, but is not limited to, address
verifications for up to ten (10) years; verification of the status of the
licenses, permits, authorizations and/or governmental filings of Merchant;
verification of insurance coverage; verification of good business practices
through the appropriate agencies; and a search for bankruptcies, liens or
judgments in all jurisdictions where Merchant has conducted business.

 

4.2 Any onsite examination may include, but is not limited to, verification that
business is conducted as Merchant represents, at all sites where it conducts
business. Such examination shall be conducted upon reasonable prior notice to
Merchant, and only during reasonable business hours.

 

4.3 Any financial examination may include, but is not limited to, a review of
Merchant’s current financial statements, its most recent annual reports, tax
returns for the previous three (3) years, and all documentation supporting
employee bonds and insurance policies.

 

4.4 Merchant shall provide the Company with information sufficient to allow the
Company to obtain read or view only access to Merchant’s operational bank
account during the term of this Agreement for due diligence purposes and for
ensuring Merchant’s compliance with this Agreement. The Company agrees to access
Merchant’s account only for purposes of this Agreement, and the Company will not
access the account after Merchant’s obligations under this Agreement have been
fulfilled.

 



3

 

 

4.5 If Merchant is not publicly held, Company, or its agents, may conduct
background and financial examinations of all principals owning ten percent (10%)
or more of Merchant. Such examinations may include, but are not limited to, a
review of information regarding criminal history for all jurisdictions where the
principal has resided and been employed, address verification for all
residences, and employment verification. The examination may also include, but
is not limited to, a review of the credit standing of the principal, and a
search for bankruptcies and judgments in all jurisdictions where the principal
has resided or been employed. The review may also include a review of up to
three (3) years of personal tax returns.

 

5. Indemnification

 

5.1 Merchant hereby indemnifies and holds harmless Merchant’s depository bank,
Company’s ACH processing service provider, and the Company, and their respective
officers, managers, owners, members, affiliates, employees, agents and
representatives (each an “Indemnitee” and collectively the “Indemnitees”) from
and against any and all losses, damages, claims, liabilities and expenses,
including, but not limited to, reasonable attorney’s fees and costs (including
but not limited to the reasonable attorneys’ fees and costs of in-house counsel)
incurred by any of the Indemnitees arising from, resulting from, or relating to
(i) actions taken in reliance upon information or instructions provided to the
Company and/or the credit card processor(s) and their member banks by or on
behalf of Merchant, or (ii) termination of this Agreement. In no case will the
Indemnitees be liable for any claims asserted against them based on any theory
of law or equity for lost profits, revenues, or business opportunities,
exemplary, special or consequential damages, each of which is hereby expressly
waived by Merchant. However, in the event that any Indemnitee shall be found
liable to Merchant, damages shall not, under any circumstances, exceed the
Specified Amount.

  

6. Covenants

  

6.1 Merchant shall not conduct business under any other name than that disclosed
herein and shall not change the location of the business or the state of
formation without the Company’s prior written consent. Merchant shall conduct
its business in the ordinary course and in substantially the same manner as
heretofore conducted, and shall use commercially reasonable efforts to not
commit any act that results in a material reduction of its Future Receivables,
including, but not limited to, the refusal, for any reason, to accept bona fide
credit cards as payment for transactions. Merchant shall not close or divert
assets away from the Account, and Merchant shall continue to use the Account in
the ordinary course of Merchant’s business. Further, unless and until the
Purchased Receivables have been paid in full, Merchant and its owners shall not
enter into any transaction involving the sale of Merchant, either by an
issuance, sale or transfer of ownership interests in Merchant that results in a
change in voting control of Merchant; by a sale or transfer of substantially all
of the assets of Merchant; or otherwise. The occurrence of any such event shall
constitute a breach of this Agreement.

 

6.2 If an entity, Merchant is a validly existing entity, in good standing under
the laws of the State of where it was incorporated or registered, the person
executing this Agreement on behalf of Merchant has full power and complete
authority to execute this Agreement on behalf of Merchant, and this Agreement is
valid, binding and enforceable against Merchant.

 



4

 

 

6.3 There are no civil or criminal proceedings pending before any court,
government agency, arbitration panel, or administrative tribunal or, to
Merchant’s or Guarantor’s knowledge, threatened against Merchant or Guarantor,
which may result in any materially adverse change in the business, property or
financial condition of Merchant or Guarantor.

 

6.4 Merchant is in compliance with any and all applicable federal, state and
local laws and regulations, and possesses and is in compliance with any and all
permits, authorizations and licenses to own, operate and lease its properties,
and to conduct the business in which it is presently engaged. Merchant possesses
insurance in such amounts and against such risks as is necessary to protect its
business and that are customary for comparable companies engaged in Merchant’s
line of business.

 

6.5 Merchant has filed or caused to be filed any and all federal, state, local
and foreign tax returns which are required to be filed, and has paid or caused
to be paid any and all taxes as shown on such returns or on any assessment
received by Merchant to the extent that such taxes have become due, and Merchant
has no knowledge of any material liability for any tax to be imposed on Merchant
or any of its assets or properties for which adequate provision has not been
made in its financial statements.

 

6.6 Each Future Receivable, when created, shall be a legal, valid and binding
obligation of Merchant. No sale of a Purchased Receivable will constitute a
fraudulent transfer or a fraudulent conveyance or will otherwise be void or
voidable under similar laws or principles, the doctrine of equitable
subordination, laws regarding preferential transfers, or for any other reason.

 

6.7 Merchant shall not, without the prior and express written consent of the
Company: (i) grant any extension of time for payment of any of the Purchased
Receivables; (ii) compromise, write-down, write off or otherwise settle any of
the Purchased Receivables for less than the full amount thereof; (iii) release
any debtor or account associated with the Purchased Receivables; or (iv) grant
any credits, offsets, reductions, return authorizations or the like with respect
to any of the Purchased Receivables.

 

6.8 Merchant and Guarantor shall not sell, encumber, dispose of or create any
lien on any asset of Merchant or Guarantor that serves as security under this
Agreement. Merchant and Guarantor agree to maintain insurance on all insurable
property owned by Merchant or Guarantor that serve as security under this
Agreement in amounts and types acceptable to the Company and in line with common
practices in Merchant’s industry.

 

6.9 Merchant shall indemnify the Company for any loss arising out of any claim
of avoidance (including but not limited to Company’s attorney’s fees and costs
incurred by external and in-house counsel), including any claim in connection
with applicable bankruptcy laws, from any debtor associated with the Purchased
Receivables.

 

6.10 Merchant and Guarantor shall not use any portion of the funds paid to
Merchant under this Agreement for any household, personal, family or
non-business use.

 

6.11 Merchant and Guarantor represent and warrant that any and all
representations made in: Merchant’s Application Form; this Agreement; and any
and all financial statements or other materials delivered to the Company by
Merchant in connection with this Agreement, are true, complete and correct, and
no material fact has been omitted.

 

5

 

 

6.12 No portion of Merchant’s Future Receivables, or any other assets pledged
pursuant to Section 8 hereof, is subject to any lien, security interest,
assignment, option or encumbrance, other than the security interest(s) granted
to the Company, Merchant’s credit card processor(s), and/or their member banks.
There has been no material, adverse changes in Merchant’s business, nor does
Merchant or Guarantor have knowledge of any event that may occur in the future
that could negatively impact Merchant’s business.

 

6.13 Merchant has provided the Company with a list of uses of the proceeds paid
to Merchant by the Company under this Agreement which sets forth a true,
accurate and complete list of Merchant’s intended uses of the proceeds. Each of
Merchant and Guarantor have determined that it is in Merchant’s best interest to
sell the Purchased Receivables to obtain current funding for the purposes
described on the list of uses.

 

6.14 Each and all of the foregoing representations shall be deemed to be
continuing covenants of Merchant and Guarantor and shall remain true and
accurate at all times after the date of this Agreement, until the Purchased
Receivables have been paid in full.

 

7. Timing and Method of Funding

 

7.1 Merchant and the Company agree that the Company shall purchase the Purchased
Receivables on a date to be determined by the Company, at its sole discretion,
(the “Purchase Date”). Merchant and the Company also agree that the Company, at
its sole discretion, may refuse to purchase the Purchased Receivables for any or
no reason. Merchant and the Company further agree that the Company shall provide
payment through any commercially reasonable method, at the Company’s sole
discretion, including, but not limited to, check, federal funds wire, ACH
transfer or obtaining the Purchased Receivables directly from Merchant’s credit
card processor. 

 

8. Grant of Security Interest in Merchants’ and Guarantor’s Respective Assets

 

8.1 For valuable consideration, the adequacy and sufficiency of which is hereby
acknowledged, Merchant(s) and Guarantor (collectively, the “Debtors”) hereby
grant to the Company a continuing security interest in the following, to the
extent and in the amount of the Purchased Receivables:

 

All assets of Debtors including the following property that Debtors now own or
shall acquire or create immediately upon the acquisition or creation thereof: 
(i) any and all amounts owing to Debtors now or in the future from any customers
or any merchant processors processing charges made by customers of Debtors via
credit card or debit card transactions; and (ii) all other tangible and
intangible personal property of every kind and nature, including but not limited
to (a) goods (including but not limited to inventory and equipment), (b) money,
(c) investment property, including certificated and uncertified securities,
securities accounts, security entitlements, commodity contracts, and commodity
accounts, (d) instruments, including promissory notes, (e) chattel paper,
including tangible chattel paper and electronic chattel paper, (f) documents
(including, if applicable, electronic documents), (g) letter of credit rights,
(h) accounts, including but not limited to all receivables, (i) deposit
accounts, (j) commercial tort claims, (k) general intangibles, including all
payment intangibles and all software, (l) all accounts receivable, (m) trade
fixtures, (n) as-extracted collateral as such terms may from time to time be
defined in the Uniform Commercial Code, (o) domain names (including but not
limited to www.vocaworks.com, www.trulitechnologies.com, and www.recruiter.com)
and any and all associated trademarks, goodwill and the right to sue for past,
present and future infringements, misappropriations or dilutions of any of the
foregoing, (p) copyrights and copyright licenses, patents and patent licenses,
all trademarks and trademark licenses, all other licenses, and all renewals of
any of the foregoing and any and all associated trademarks, goodwill and the
right to sue for past, present and future infringements, misappropriations or
dilutions of any of the foregoing, (q) all trade secrets, know-how and other
proprietary information, works of authorship and other copyright works
(including copyrights for computer software), computer software, and the right
to sue for past, present and future infringements, misappropriations or
dilutions of any of the foregoing, (r) all accessions, attachments, accessories,
parts, supplies, tools, fittings, additions, replacements and substitutions for
any of the property described in this Section 8.1, (s) all products, proceeds
(including insurance proceeds), and collections of any of the property described
in this Section 8.1 and (t) all records, data and embedded software relating to
any of the property described in this Section 8.1 (collectively, the
“Collateral”).

 

6

 

 

The Company shall have all rights and be entitled to all benefits afforded to a
secured creditor under the UCC, or otherwise at law. Nothing contained in this
Section 8 shall be construed to change the parties’ intent under this Agreement
to affect a final sale of the Purchased Receivables, as opposed to a secured
loan or any other type of credit transaction.

 

8.2 Merchant(s) and Guarantor authorize Company to file UCC Financing Statements
or any other form, document or notice, or a copy of this Agreement, to perfect
Company’s security interest in any Collateral. At the Company’s request,
Merchant and Guarantor additional agree to sign all other documents that are
necessary to perfect, protect and continue Company’s security interest in the
Collateral. Merchant(s) and Guarantor have agreed to pay all filing fees, title
transfer fees, and other fees and costs involved unless prohibited by law or
unless Company is required by law to pay such fees and costs. Each of
Merchant(s) and Guarantor irrevocably appoint Company as his/its
attorney-in-fact, with full authority in the place and stead of Merchant(s) and
Guarantor, to execute documents necessary to transfer title upon the occurrence
of a breach or termination of this Agreement.

 

9. Termination

 

9.1 This Agreement shall be terminated in the event of any of the following:

 

(a)Merchant or Guarantor breaches any term or provision of this Agreement;

 

(b)Merchant knowingly permits any event to occur that could cause a diversion of
any Future Receivables;

 

7

 

 

(c)Merchant or Guarantor is found to have made a materially false or incorrect
representation, warranty or statement;

 

(d)the Company shall fail to have valid and unencumbered ownership in and to the
Purchased Receivables; or

 

(e)there is any materially adverse change in Merchant’s operation, or any other
event which materially affects Merchant’s ability to perform its obligations
hereunder.

 

9.2  In the event of termination of this Agreement, the Company shall have, in
addition to all other rights and remedies under this Agreement, all other rights
and remedies provided by the UCC, law, equity, or otherwise.

 

9.3  The Company shall, upon Merchant’s or Guarantor’s default and/or
termination, have the right to debit or cause to be debited from any of
Merchant’s depository and/or operating bank accounts, without prior notice to
Merchant(s), the entire uncollected balance of the Specified Amount from any and
all of Merchant’s Future Receivables.

 

10. No Waiver by Company

 

10.1 Company shall not be deemed to have waived any rights under this Agreement
unless such waiver is given in writing and signed by Company. Any such written
waiver shall only be effective for the specific purpose for which it is given.
The Company’s failure to exercise any right under this Agreement does not
constitute a waiver on the Company’s part to exercise such rights at a later
time. Nor shall any singular or partial exercise of any right under this
Agreement preclude the Company from any other future exercise of any right.

 

10.2 The rights and remedies provided hereunder to Company are cumulative, may
be exercised singularly or concurrently, and not exclusive of any rights and
remedies provided by law, at equity or otherwise. Election by Company to pursue
any remedy shall not exclude pursuit of any other remedy.

 

8

 

 

11. Binding Effect; Assignment

 

11.1 This Agreement shall be binding upon and inure to the benefit of Merchant,
the Company, the Guarantor, and their respective successors and assigns, except
that Merchant shall not have the right to assign its rights or obligations or
any interest in this Agreement without the prior written consent of the Company,
which consent may be withheld in the Company’s sole discretion. Any unauthorized
assignment by Merchant shall be null and void. The Company may without the
consent of Merchant and upon notice to Merchant, sell and assign all or any
portion of all of the rights and obligations or duties of Merchant under this
Agreement (an “Assignment”). From and after the effective date of any
Assignment, this Agreement shall be deemed amended and modified (without the
need for any further action on the part of either party) such that the assignee
shall be deemed a party to this Agreement and, to the extent provided in the
Assignment, have the rights and obligations of the Company under this Agreement
associated with the Assignment, including but not limited to rights to the
Company’s receipt of security to secure Merchant’s performance under this
Agreement, rights to receive a guarantee from Merchant regarding the full and
prompt performance of every Future Receivable under this Agreement and the
Company’s right to declare a default or an event of default under this Agreement
and to receive damages from Merchant following a breach of the Agreement by
Merchant. Notwithstanding the foregoing, unless otherwise notified in writing by
any such assignee, Merchant shall not be required to take any action for the
direct benefit of an assignee following such Assignment and its obligations
under this Agreement shall not be altered thereby. In connection with such
assignment, the Company may disclose all information that it has relating to
Merchant or its business.

 

12. Costs and Expenses

 

12.1 The Company shall be entitled to recover from Merchant and Guarantor any
and all reasonable costs and attorney’s fees (including the reasonable
attorneys’ fees and costs of in-house counsel and external counsel) associated
with and/or resulting from the enforcement of its rights and remedies hereunder,
at law, equity, or otherwise . Merchant and Guarantor also shall pay all court
courts and such additional fees as may be directed by the court. All such
attorneys’ fees and costs are payable by Merchant and Guarantor upon demand. Any
payments under an indemnity claim, pursuant to Section 5 herein, shall include
all foregoing costs and expenses, as well as interest thereon at a rate of ten
percent (10%) per month from the date the obligation is due to the Indemnified
Party until the indemnity claim shall be paid.

 

13. Survival and Further Assurances

 

13.1 All representations, warranties and covenants herein shall survive the
execution and delivery of this Agreement and shall continue in full force and
effect until such time as all obligations under this Agreement have been
satisfied.

 

13.2 Merchant and Guarantor agree, from time to time, upon the Company’s
request, to make, execute, acknowledge, and deliver to the Company such further
and additional instruments, documents, and agreements, and to take such further
action as may be required to carry out the intent and purpose of this Agreement.

 

14. Waiver of Jury Trial

 

14.1 To the maximum extent permitted by law, the parties hereby irrevocably and
unconditionally waive trial by jury in any court presiding over any suit, action
or proceeding, whether based on contract, tort or any other theory, in law or in
equity, arising out of, relating to or under this Agreement or the transaction
contemplated hereby. The parties acknowledge that this waiver is made knowingly,
intentionally and voluntarily. The parties have been given ample time and
opportunity to seek advice of counsel prior to the execution of this Agreement.
The Merchant acknowledges that the Company has been induced to accept this
Agreement, by among other things, the Merchant waiver of its right jury trial.

 

9

 

 

15. Counterparts and Reproductions

 

15.1 This Agreement may be executed in counterparts, each of which shall be
deemed to be an original and all of which together shall constitute one
instrument. This Agreement may be executed by electronic signature. Facsimile,
email or other electronic copies (i.e., ‘pdf’ or ‘tif’) of signatures to this
Agreement shall be deemed to be originals, and the parties may rely upon such
facsimile, email or electronic copies to the same extent as the originals.

 

16. Entire Agreement

 

16.1 This Agreement contains the entire understanding of the parties hereto with
regard to its subject matter and supersedes all prior agreements and
negotiations, whether oral or written, relating to the subject matter hereof and
thereof. This Agreement may not be modified without the Company’s written
consent and any such modification must be signed by all parties.

 

17. Severability

 

17.1 Should any term or provision of this Agreement be deemed invalid, illegal
or unenforceable, then such invalid, illegal or unenforceable term or provision
shall be null and void, and all other terms and provisions of this Agreement
shall continue in full force and effect as though such invalid, illegal or
unenforceable term or provision had never been a part hereof.

 

18. Governing Law, Jurisdiction, Venue

 

18.1 This Agreement shall be governed by and construed in accordance with the
laws of the Delaware without regard to any conflict of laws provisions. Merchant
and Guarantor irrevocably and unconditionally agree that they will not commence
any action, litigation or proceeding of any kind or description, whether in law,
equity, whether in contract or in or tort or otherwise, against Company or its
affiliates or any director, officer, employee, member, agent, advisor and
representative of Company or any of iTs affiliates in any way relating to this
agreement or any related document or the transactions relating hereto or thereto
in any forum other than the courts of the state of Delaware and of the united
states district court for the district of Delaware, and appellate court from any
thereof. Merchant and Guarantor irrevocably and unconditionally submit to the
jurisdiction of such courts and agree that all claims in respect of ANY action,
litigation or proceeding may be heard and determined in such Delaware state
court or federal court located in Delaware. Merchant and Guarantor agree that a
final judgment in any action, litigation or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Merchant and Guarantor hereby irrevocably and
unconditionally waive, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court. Merchant and Guarantor understand that their agreement to the
applicability of Delaware law and venue are a material fact in Company’s
willingness to enter into this agreement.

 

10

 

 

19. Ratification; Signing Authority

 

19.1 This Agreement shall not constitute a contract until fully executed by all
parties hereto.

 

19.2  Each person signing this Agreement represents and warrants that he or she
is duly authorized and has legal capacity to execute and deliver this Agreement.
Each party represents and warrants to the other that the execution and delivery
of the Agreement and the performance of such party’s obligations hereunder have
been duly authorized, and that the Agreement is a valid and legal agreement
binding on such party and enforceable in accordance with its terms.

 

20. “Stacking” Prohibited

 

20.1 Merchant shall not enter into any merchant cash advance or any loan
agreement that relates to or involves its Future Receipts with any party other
than Company for the duration of this Agreement. Company may share information
regarding this Agreement with any third party in order to determine Merchant’s
is compliance with this provision.  A breach of this clause will be considered a
material default of the Agreement and Merchant will be subject to additional
default fees and penalties.

 

21. Authorization to Publicize

 

21.1 Merchant authorizes Company and its subsidiaries and/or affiliates to use
Merchant’s and Merchant’s principals’ names and likenesses, the logo of Merchant
and information provided by Merchant concerning Merchant and Merchant’s use of
Company’s products and services (“Testimonial Information”), and to use such
Testimonial Information in various advertisements, press releases, social media
posts and other marketing tools, as Company in its own discretion shall
determine.  This authorization shall extend to any and all reissues of the
advertisements and other marketing tools which Company, at its discretion, may
choose to utilize in exploitation of its various products and services,
including, but not limited to publicity, promotion and advertising.   Merchant
acknowledges that only Company has the right to final inspection and approval of
such materials before publication.

 

22. Additional Agreements

 

22.1 Purchase price $225,000.00 LESS Fees listed in Appendix A EQUALS $212,255
total funding amount.

  

11

 

 

22.2 EARLY PAYOFF DISCOUNT: Merchant may pay off the outstanding balance of the
Specified Amount at any time prior to maturity at a discount to be calculated as
follows: the then outstanding balance of the Specified Amount divided by 1.26,
the quotient of which to be multiplied by 1.13, the product of which will equal
the discounted payoff amount.

 

22.3 VALIDITY GUARANTEE: CONTEMPORANEOUSLY WITH THE EXECUTION OF THIS AGREEMENT,
THE PRINCIPAL(S) OF MERCHANT WILL BE ENTERING INTO A GUARANTEE OF ACCOUNTS
VALIDITY AND PERFORMANCE AGREEMENT, WHICH SHALL BE CONSIDERED PART OF THIS
AGREEMENT.

 

[SIGNATURE PAGE TO FOLLOW]

 

12

 

 

Signature Page

 

“COMPANY”

 

CHANGE CAPITAL HOLDINGS I, LLC

 

By:     Name:  Raffi Azadian   Title:  Managing Member   Date:    

 

“MERCHANT”

 

RECRUITER.COM GROUP, INC.

 

By:     Name:  Miles Lewis Jennings   Title:  Chief Executive Officer     Date:
   

 

RECRUITER.COM, INC.

 

By:     Name:  Miles Lewis Jennings   Title: Chief Executive Officer     Date:  
 

 

RECRUITER.COM RECRUITING SOLUTIONS LLC

 

By:   Name:  Miles Lewis Jennings   Title: Chief Executive Officer   Date:    

 

13

 

 

VOCAWORKS, INC.

 



By:     Name:  Miles Lewis Jennings   Title: Chief Executive Officer     Date:  
 

 

“Guarantor”

 

By:     Name:  Miles Lewis Jennings   Date:      

 

14



